                 Case 1:17-cv-04849-VSB Document 58 Filed 10/29/20 Page 1 of 2




                               GLASS HARLOW & HOGROGIAN LLP
                                      ATTORNEYS AND COUNSELORS AT LAW
                                           A Limited Liability Partnership
                                           One Blue Hill Plaza, Suite 1509
                                               Pearl River, NY 10965
                                                   212-537-6859
                                              FAX NO. 845-510-2219

Bryan D. Glass                              E-mail: bglass@ghnylaw.com
    Partner

                                               October 29, 2020

      Via ECF
      Honorable Vernon S. Broderick
      United States District Judge
      Southern District of New York
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007

                           Re: Ahmed Elgalad v. New York City Dept. of Education, et al.,
                               17-cv-04849-VSB
      Dear Judge Broderick:

              I am listed as attorney of record for Plaintiff in the above-referenced matter. I write in
      response to the letters submitted by Mr. Elgalad dated October 5, 2020 and letter by of Assistant
      Corporation Counsel Ms. Mildner dated October 22, 2020 on behalf of Defendants. Since
      September 2020, I was no longer able to diligently represent Mr. Elgalad as he repeatedly would
      not take my legal advice. As indicated in his letter Mr. Elgalad has elected to represent himself
      while he seeks another counsel. Mr. Elgalad has made his intention to obtain new counsel quite
      clear on September 25, 2020, and I had been waiting for a substitution of counsel to be filed in lieu
      of formally filing a motion to withdraw as counsel for Plaintiff.

             In response to Ms. Mildner’s letter dated October 22, 2020, I respectfully request an
      extension of the discovery deadline be granted as per Plaintiff’s letter dated October 5, 2020. It is
      my understanding that Mr. Elgalad is still looking for new counsel and should be allowed time to
      do so without prejudicing any deadline in the interest of justice.

              Additionally, I would like to be removed as counsel of record for Mr. Elgalad, since I have
      not received a substitution of counsel to date from Mr. Elgalad, please let me know if it is necessary
      for me to formally file a motion to withdraw at this time.

             Thank you for Your Honor’s consideration.


                                                     Respectfully submitted,
         Case 1:17-cv-04849-VSB Document 58 Filed 10/29/20 Page 2 of 2




                                            By: s/ Bryan Glass
                                                Bryan D. Glass, Esq.

c: Alana R. Mildner, Esq., Attorney for Defendants
